Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 12/25/2019. By this application,
Claims 1-12 are pending.
Current application is a continuation of application 15/927,105, now Patent No. 
10,552,315.

Information Disclosure Statement
The IDS filed on 08/28/2020 and 02/19/2021 are considered and initialed by the examiner.

Claim Objections
Claims 11 and 12 are objected because of the following informalities: please correct “The flash device according to claim 1” to read “The flash device according to claim 7”. Appropriate correction is required.

Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-8, and 10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Simionescu et al. (US 2013/0042064, hereafter Simionescu)
	With respect to independent claim 1, Simionescu recites
A method for adjusting over provisioning space (abstract; para 0048) in a flash device, comprising: (disclosing flash memory (paras 0020, 0037, and 0040))
determining a free space in a user storage space, (disclosing the difference between portion #224 at time t5 (fig. 2F and relevant texts) and the over-provisioning portion at time t4 (fig. 2E and relevant texts). The difference is a released space of the storage space consisting of portions #208, #214, and #222. The release space is created as a free space after data stored in the portions #208, #214, and #222 is compressed (para 0034; see also figs. 2A-2D and relevant texts)) wherein the flash device includes a physical storage space, (disclosing the flash memory comprises a physical storage space #204 (figs. 2A-2F)) the physical storage space includes the user storage space for storing user data and an over provisioning space, and (disclosing the physical storage space #204 comprises the user storage space, which includes portions #208, #214, and #222 (fig. 2E), and an over provisioning space above the portion #222 (fig. 2E; para 0048)) the free space is not storing user data; and (disclosing the difference between portion #224 at time t5 (fig. 2F) and the over-provisioning portion at time t4 (fig. 2F) considered as the 
adjusting a capacity of the over provisioning space by adding all of the free space to the over provisioning space. (the disclosure of adding the difference to the over-provisioning space of time t4 to create the new over-provisioning space #224 at time t5 (figs. 2E-2F and relevant texts), wherein the difference is all of the free space released at time t5. That suggests that the method adjusting a capacity of the over-provisioning space)

	With respect to claim 2, Simionescu recites
The method according to claim 1, wherein after adjusting the capacity of the over provisioning space, the adjusted capacity of the user storage space is a total capacity of the physical storage space minus the adjusted capacity of the over provisioning space. (disclosing the adjusted capacity of the user storage, consisting of spaces #208, #214, and #222, is the capacity of the physical storage space #204 minus the adjusted capacity of the over provisioning space #224 (fig. 2F and relevant texts))

With respect to claim 4, Simionescu recites
The method according to claim 1, further comprising: storing the user data in the user storage space; (disclosing storing the user data in the user storage space consisting of storage spaces #208, #214, and #222 (fig. 2E-2F and relevant texts))
wherein after storing the user data, the free space in the user storage space is determined, and the capacity of the over provisioning space is adjusted. (disclosing after 

With respect to independent claim 7, Simionescu recites
A flash device, comprising: a non-volatile random access storage medium providing a physical storage space; and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 7)
a primary controller; (control module #304 (para 0041; fig. 3))
wherein the physical storage space includes a user storage space for storing user data and an over provisioning space; wherein the primary controller is configured to: determine a free space in the user storage space, and the free space is not storing user data; and adjust a capacity of the over provisioning space by adding all the free space to the over provisioning space. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 7)

	With respect to claim 8, Simionescu recites
The flash device according to claim 7, wherein after adjusting the capacity of the over provisioning space, the adjusted capacity of the user storage space is a total capacity of the physical storage space minus the adjusted capacity of the over provisioning space. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 8)

With respect to claim 10, Simionescu recites
The flash device according to claim 1, wherein the primary controller is further configured to: control the storage medium to store the user data; (disclosing controlling the cache to store the user data (figs. 2A-2F and relevant texts))
wherein after storing the user data, the free space in the user storage space is determined, and the capacity of the over provisioning space is adjusted. (please refer to the rejection for claim 1; see also figs. 2A-2F and relevant texts)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Simionescu et al. (US 2013/0042064, hereafter Simionescu), as applied to claims 1 and 7 above, in view of Zhang et al. (US 2016/0092114, hereafter Zhang)
	With respect to claim 3, Simionescu recites
The method according to claim 1, wherein the flash device is configured with the over provisioning space. (disclosing the flash memory is configured with an amount of over-provisioning (para 0048)
Simionescu recites
the flash device is configured with the over provisioning space
But Simionescu does not explicitly recite
the flash device is configured with the over provisioning space before the flash device starts to store the user data
However, Zhang discloses a method for configuring a solid state storage #210 (fig. 2 and para 0026) with an over provisioning space during manufacturing (para 0002); and that means the solid state storage #210 may be configured with the over provisioning space before the storage device starts to store user data. Thus, this method is analogous to what has been done by Simionescu.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting over provisioning space of Simionescu, to include the method for configuring the storage device with over provisioning during manufacturing of Zhang. Therefore, the combination discloses the flash device is configured with the over provisioning space before the flash device starts to 

With respect to claim 6, Simionescu recites
The method according to claim 1, wherein the adjusted capacity of the over provisioning corresponds to a compression adjustment parameter, and wherein the compression adjustment parameter is used for performing compression on the user data. (from the rejections above, the adjusted capacity of the overprovisioning space appears to correspond to a compression parameter or factor or algorithm, which is used for performing compression on the user data.
Simionescu recites
the adjusted capacity of the over provisioning space corresponds to a compression adjustment parameter, and wherein the compression adjustment parameter is used for performing compression on the user data
But Simionescu does not explicitly recite
the adjusted capacity of the over provisioning corresponds to a wear leveling adjustment parameter, and wherein the wear leveling adjustment parameter is used for performing wear leveling on the user data.
However, Zhang discloses a method for adjusting an amount of over provisioning based on P/E count of blocks, which may be considered as a wear leveling adjustment parameter 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting over provisioning space of Simionescu, to include the method for adjusting over provisioning space of Zhang. Therefore, the combination discloses the adjusted capacity of the over provisioning corresponds to a wear leveling adjustment parameter, and wherein the wear leveling adjustment parameter is used for performing wear leveling on the user data. The person of ordinary skill in the art would have been motivated to apply the modification for optimizing the over provisioning, write amplification, and cost (Zhang, paras 0017 and 0044))

With respect to claim 9, the combination of Simionescu and Zhang recites
The flash device according to claim 7, wherein the flash device is configured with the over provisioning space before the flash device starts to store the user data. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 9)

With respect to claim 12, Simionescu recites
The flash device according to claim 7, wherein the adjusted capacity of the over provisioning corresponds to a wear leveling adjustment parameter, and wherein the wear leveling adjustment parameter is used for performing wear leveling on the user data. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 12)

Claims 5 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Simionescu et al. (US 2013/0042064, hereafter Simionescu), as applied to claims 1 and 7 above, in view of Kang et al. (US 2016/0103617, hereafter Kang)
With respect to claim 5, Simionescu recites
The method according to claim 1, wherein the adjusted capacity of the over provisioning space corresponds to a compression adjustment parameter, and wherein the compression adjustment parameter is used for performing compression on the user data. (from the rejections above, the adjusted capacity of the overprovisioning space appears to correspond to a compression parameter or factor or algorithm, which is used for performing compression on the user data. 
Simionescu recites
the adjusted capacity of the over provisioning space corresponds to a compression adjustment parameter, and wherein the compression adjustment parameter is used for performing compression on the user data
But Simionescu does not explicitly recite
the adjusted capacity of the over provisioning space corresponds to a garbage adjustment parameter, and wherein the garbage collection adjustment parameter is used for performing garbage collection on the user data
However, Kang discloses a method for adjusting an over-provisioning amount in the storage device corresponding to an efficiency that maximizing the amount of memory freed by garbage collection operations (abstract; paras 0025 and 0027). The efficiency may be 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting over provisioning space of Simionescu, to include the method for adjusting over provisioning space of Kang. Therefore, the combination discloses the adjusted capacity of the over provisioning space corresponds to a garbage adjustment parameter, and wherein the garbage collection adjustment parameter is used for performing garbage collection on the user data. The person of ordinary skill in the art would have been motivated to apply the modification for optimizing the garbage collection process; and thereby, improved performance of the memory system (Kang, para 0014))

With respect to claim 11, Simionescu recites
The flash device according to claim 7, wherein the adjusted capacity of the over provisioning space corresponds to a garbage adjustment parameter, and wherein the garbage collection adjustment parameter is used for performing garbage collection on the user data. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 11)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137